DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 10/27/2020.                      .
2.	Claims 1 – 20  are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been submitted for JP 2013-098247, filed May 08, 2013. 
2.	Domestic benefit has been claim with regards to provisional application No. 16/594,071, filed October 07, 2019  (now U.S. Patent No. 10,833,778), which is a continuation of U.S. Application No. 16/014,649, filed June 21, 2018 (now U.S. Patent No. 10,469,180), which is a continuation of U.S. Application No. 14/769,904, filed August 24, 2015 (now U.S. Patent No. 1 10,044,450), which is based on PCT filing PCT/JP2014/056343, filed March 11, 
2014
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 10/27/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 10/27/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 1 – 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 20  of U.S. Patent No. 10, 833, 778 . Although the claims at issue are not identical, they are not patentably distinct from each other. Please see table below for analysis.



US 10,833,778 B2
17/080,964
1. A communication control device, comprising:

 a memory; and 

processing circuitry configured to acquire interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of a plurality of communication nodes that are control targets; 

classify the plurality of communication nodes into a plurality of groups based on the interference information, wherein the plurality of groups includes at least a first group and a second group, and the communication node that is not the control target has a higher degree of interference from any communication node classified into the first group than form any communication node classified into the second group;

 decide a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either group of the first group or the second group; and decide a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
1. A communication control device, comprising:

 a memory; and

 5processing circuitry configured to acquire interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of a plurality of communication nodes that are control targets;

 classify the plurality of communication nodes into a plurality of 10groups based on the interference information, wherein the plurality of groups includes at least a first group and a second group, and any communication node classified into the first group has a higher degree of interference from a communication node that is not control targets than any communication node classified into the second group;

 15decide a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either group of the first group or the second group; and decide a second allocation result based on the first allocation result. the second allocation result indicating the radio resource allocable to each of one or 20more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
2. The communication control device according to claim 1, wherein the plurality of groups correspond to an order in which the radio resource is decided.
2. The communication control device according to claim 1, wherein the plurality of groups correspond to an order in which the radio resource is decided.
3. The communication control device according to claim 1, wherein the second group is decided after the first group.
3. The communication control device according to claim 1, wherein the second group is decided after the first group.
4. The communication control device according to claim 1, wherein the processing circuitry decides one or more radio resource candidates, having a smaller level of interference among two or more radio resource candidates, as the radio resource for a communication node classified into the first group.
4. The communication control device according to claim 1, wherein the 30processing circuitry decides one or more radio resource candidates. having a smaller level of interference among two or more radio resource candidates. as the radio resource for a communication node classified into the first group.
5. The communication control device according to claim 1, wherein the second group is decided before the first group.
5. The communication control device according to claim 1, wherein the second group is decided before the first group.
6. The communication control device according to claim 1, wherein the interference information indicates the interference in each of two or more radio resource candidates, and a degree of the interference corresponds to a number of radio resource candidates for which a level of the interference is larger than a predetermined threshold value.
6. The communication control device according to claim I, wherein 5the interference information indicates the interference in each of two or more radio resource candidates, and a degree of the interference corresponds to a number of radio resource candidates for which a le' el of the interference is larger than a predetermined threshold value.

7. The communication control device according to claim 1, wherein the plurality of communication nodes are communication nodes with a higher priority than one or more low priority communication nodes that are control targets, and the processing circuitry further decides the radio resource allocable to each of one or more low priority communication nodes based on a decision result of the radio resource with respect to the plurality of communication nodes.
7. The communication control device according to claim 1, wherein the plurality of communication nodes are communication nodes with a higher priority than one or more low priority communication nodes that are control targets. and 15the processing circuitry further decides the radio resource allocable to each of one or more low priority communication nodes based on a decision result of the radio resource with respect to the plurality of communication nodes.

8. The communication control device according to claim 7, wherein the processing circuitry is further configured to determine whether a predetermined condition, for another interference with communication involving the plurality of communication nodes, is satisfied with respect to each of the one or more low priority communication nodes, and the processing circuitry decides the radio resource allocable to each of one or more low priority communication nodes, based on a determination result with respect to the predetermined condition.
8. The communication control de' ice according to claim 7, wherein 20the processing circuitry is further configured to determine whether a predetermined condition, for another interference with communication involving the plurality of communication nodes, is satisfied with respect to each of the one or more low priority communication nodes, and the processing circuitry decides the radio resource allocable to each of one or 25more low priority communication nodes, based on a determination result with respect to the predetermined condition.

9. The communication control device according to claim 1, wherein the interference is by a downlink signal transmitted by the communication node that is not a control target or an uplink signal transmitted to the communication node that is not a control target.
9. The communication control device according to claim I , wherein the interference is by a down link signal transmitted by the communication node that is 30not a control target or an uplink signal transmitted to the communication node that is not a control target.
10. The communication control device according to claim 1, wherein the communication node that is not the control target is a communication node of a primary system.
10. The communication control device according to claim 1, wherein the communication node that is not the control target is a communication node of a primary system.
11. The communication control device according to claim 1, wherein the communication node that is not the control target includes a first base station of a macro cell, and each of the plurality of communication nodes is a base station of a small cell that overlaps the macro cell.
11 . The communication control device according to claim 1, wherein the communication node that is not the control target includes a first base station of a macro cell, and each of the plurality of communication nodes is a base station of a small cell that overlaps the macro cell.
12. The communication control device according to claim 1, wherein the communication node that is not the control target includes a communication node controlled by another communication control device.
12. The communication control device according to claim 1, wherein the communication node that is not the control target includes a communication node controlled by another communication control device.
13. The communication control device according to claim 1, wherein the plurality of communication nodes is part of a secondary system that uses a part or whole of a spectrum assigned to a primary system, and the processing circuitry is configured to control communication by the plurality of communication nodes.
13. The communication control device according to claim 1, wherein the plurality of communication nodes is part of a secondary system that uses a part or whole of a spectrum assigned to a primary system, and the processing circuitry is configured to control communication by the plurality of communication nodes.
14. The communication control device according to claim 1, wherein the plurality of communication nodes are white space devices.
14. The communication control device according to claim 1, wherein the plurality of communication nodes are white space devices.
15. A communication control method, comprising: acquiring interference information indicating an interference, by processing circuitry of a communication control device and from a communication node that is not a control target, with respect to each communication node of a plurality of communication nodes that are control targets; classifying, by the processing circuitry, the plurality of communication nodes into a plurality of groups based on the interference information, wherein the plurality of groups includes at least a first group and a second group, and the communication node that is not the control target has a higher degree of interference from any communication node classified into the first group than form any communication node classified into the second group; deciding a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either group of the first group or the second group; and deciding a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
15. A communication control method, comprising: 25acquiring interference information indicating an interference, by processing circuitry of a communication control device and from a communication node that is not a control target, with respect to each communication node of a plurality of' communication nodes that are control targets; classifying, by the processing circuitry, the plurality of communication nodes 30into a plurality of groups based on the interference information, wherein the plurality of groups includes at least a first group and a second group, and any communication node classified into the first group has a higher degree of' interference from aAttornc\ Docket No. 113X7USO4CON communication node that is not control targets than any communication node classified into the second group; deciding a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either 5group of the first group or the second group: and deciding a second allocation result based on the first allocation result. the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group. the another group being different than the one group.
16. The communication control method according to claim 15, wherein the plurality of groups correspond to an order in which the radio resource is decided.
6. The communication control method according to claim 15, wherein the plurality of groups correspond to an order in which the radio resource is decided.
17. The communication control method according to claim 15, wherein the second group is decided after the first group.
17. The communication control method according to claim 15, wherein the second group is decided after the first group.
18. A non-transitory computer readable medium storing computer executable instructions which, when executed by processing circuitry of an information processing device, causes the information processing device to: acquiring interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of a plurality of communication nodes that are control targets; classifying the plurality of communication nodes into a plurality of groups based on the interference information, wherein the plurality of groups includes at least a first group and a second group, and the communication node that is not the control target has a higher degree of interference from any communication node classified into the first group than form any communication node classified into the second group; deciding a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either group of the first group or the second group; and deciding a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
18. A non-transitory computer readable medium storing computer executable instructions which, when executed by processing circuitry of an information processing device, causes the information processing device to: acquiring interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of a plurality of communication nodes that are control targets; classifying the plurality of communication nodes into a plurality of groups based on the interference information, wherein the plurality of groups includes at least a first group and a second group, and any communication node classified into the first group has a higher degree of interference from a communication node that is not control targets than any communication node classified into the second group; deciding a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either group of the first group or the second group; and deciding a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
19. The non-transitory computer readable medium according to claim 18, wherein the plurality of groups corresponds to an order in which the radio resource is decided.
19. The non-transitory computer readable medium according to claim 18, wherein the plurality of groups corresponds to an order in which the radio resource is decided.
20. The non-transitory computer readable medium according to claim 18, wherein the second group is decided after the first group.
20. The non-transitory computer readable medium according to claim 18, wherein the second group is decided after the first group.



B.	Claims 1 – 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 20  of U.S. Patent No. 10, 469, 180 . Although the claims at issue are not identical, they are not patentably distinct from each other. Please see table below for analysis.

NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.


US 10, 469, 180
17/080,964
1. A communication control device, comprising:
 a memory; and
 processing circuitry configured to provisionally set a radio resource allocable to each communication node of a plurality of communication nodes that are control targets; acquire interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of the plurality of communication nodes; 

classify the plurality of communication nodes into a plurality of groups based on the interference information with respect to the plurality of communication nodes; and decide a radio resource allocable to each communication node of the plurality of communication nodes based on the provisionally set radio resources, wherein the plurality of groups includes at least a first group and a second group,

 a communication node classified into the first group has a higher degree of interference than a degree of interference of a communication node classified into the second group, 


and to decide the radio resource allocable to each communication node of the plurality of communication nodes, the processing circuitry is configured to decide a first allocation result, the first allocation result indicating the radio resource allocable to each of one or more communication nodes classified into one group of the first group or the second group, 


and decide a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
1. A communication control device, comprising:
 a memory; and
 processing circuitry configured to acquire interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of a plurality of communication nodes that are control targets; 




classify the plurality of communication nodes into a plurality of groups based on the interference information, wherein the plurality of groups includes at least a first group and a second group, 






and any communication node classified into the first group has a higher degree of interference from a communication node that is not control targets than any communication node classified into the second group;

 decide a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either group of the first group or the second group; 





and decide a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.

2. The communication control device according to claim 1, wherein the plurality of groups correspond to an order in which the radio resource is decided.
2. The communication control device according to claim 1, wherein the plurality of groups correspond to an order in which the radio resource is decided.
3. The communication control device according to claim 1, wherein the second group is decided after the first group.
3. The communication control device according to claim 1, wherein the second group is decided after the first group.
4. The communication control device according to claim 1, wherein the processing circuitry decides one or more radio resource candidates, having a smaller level of interference among two or more radio resource candidates, as the radio resource for a communication node classified into the first group.
4. The communication control device according to claim 1, wherein the processing circuitry decides one or more radio resource candidates, having a smaller level of interference among two or more radio resource candidates, as the radio resource for a communication node classified into the first group.
5. The communication control device according to claim 1, wherein the second group is decided before the first group.
5. The communication control device according to claim 1, wherein the second group is decided before the first group.
6. The communication control device according to claim 1, wherein the interference information indicates the interference in each of two or more radio resource candidates, and a degree of the interference corresponds to a number of radio resource candidates for which a level of the interference is larger a predetermined threshold value.
6. The communication control device according to claim 1, wherein the interference information indicates the interference in each of two or more radio resource candidates, and a degree of the interference corresponds to a number of radio resource candidates for which a level of the interference is larger than a predetermined threshold value.
7. The communication control device according to claim 1, wherein the plurality of communication nodes are communication nodes with a higher priority than one or more low priority communication nodes of a control target, and the processing circuitry further decides the radio resource allocable to each of one or more low priority communication nodes based on a decision result of the radio resource with respect to the plurality of communication nodes.
7. The communication control device according to claim 1, wherein the plurality of communication nodes are communication nodes with a higher priority than one or more low priority communication nodes that are control targets, and the processing circuitry further decides the radio resource allocable to each of one or more low priority communication nodes based on a decision result of the radio resource with respect to the plurality of communication nodes.
8. The communication control device according to claim 7, wherein the processing circuitry is further configured to determine whether a predetermined condition, for a fourth interference with communication involving the plurality of communication nodes, is satisfied with respect to each of the one or more low priority communication nodes, and the processing circuitry decides the radio resource allocable to each of one or more low priority communication nodes, based on a determination result with respect to the predetermined condition.
8. The communication control device according to claim 7, wherein the processing circuitry is further configured to determine whether a predetermined condition, for another interference with communication involving the plurality of communication nodes, is satisfied with respect to each of the one or more low priority communication nodes, and the processing circuitry decides the radio resource allocable to each of one or more low priority communication nodes, based on a determination result with respect to the predetermined condition.
9. The communication control device according to claim 1, wherein the interference is by a downlink signal transmitted by the communication node that is not a control target or an uplink signal transmitted to the communication node that is not a control target.
9. The communication control device according to claim 1, wherein the interference is by a downlink signal transmitted by the communication node that is not a control target or an uplink signal transmitted to the communication node that is not a control target.
10. The communication control device according to claim 1, wherein the communication node that is not a control target includes a communication node of a primary system.
10. The communication control device according to claim 1, wherein the communication node that is not the control target is a communication node of a primary system.
11. The communication control device according to claim 1, wherein the communication node that is not a control target includes a first base station of a macro cell, and each of the plurality of communication nodes is a base station of a small cell that overlaps the macro cell partially or entirely.
11. The communication control device according to claim 1, wherein the communication node that is not the control target includes a first base station of a macro cell, and each of the plurality of communication nodes is a base station of a small cell that overlaps the macro cell.
12. The communication control device according to claim 1, wherein the communication node that is not a control target includes a communication node controlled by another communication control device.
12. The communication control device according to claim 1, wherein the communication node that is not the control target includes a communication node controlled by another communication control device.
13. The communication control device according to claim 1, wherein the plurality of communication nodes is part of a secondary system that uses a part or whole of a spectrum assigned to a primary system, and the processing circuitry is configured to control communication by the plurality of communication nodes.
13. The communication control device according to claim 1, wherein the plurality of communication nodes is part of a secondary system that uses a part or whole of a spectrum assigned to a primary system, and the processing circuitry is configured to control communication by the plurality of communication nodes.
14. The communication control device according to claim 1, wherein the plurality of communication nodes are white space devices.
14. The communication control device according to claim 1, wherein the plurality of communication nodes are white space devices.
15. A communication control method, comprising: provisionally setting a radio resource allocable to each communication node of a plurality of communication nodes that are control targets; 

acquiring interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of the plurality of communication nodes; 


classifying, by processing circuitry of a communication control device, the plurality of communication nodes into a plurality of groups based on the interference information with respect to the plurality of communication nodes; and deciding, by the processing circuitry, a radio resource allocable to each communication node of the plurality of communication nodes based on the provisionally set radio resources, wherein the plurality of groups includes at least a first group and a second group, a communication node classified into the first group has a higher degree of interference than a degree of interference of a communication node classified into the second group, and the deciding includes:

 deciding, by the processing circuitry, a first allocation result that indicates the radio resource allocable to each of one or more communication nodes classified into one group of the first group or the second group, 

and deciding, by the processing circuitry, a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
15. A communication control method, comprising: 




acquiring interference information indicating an interference, by processing circuitry of a communication control device and from a communication node that is not a control target, with respect to each communication node of a plurality of communication nodes that are control targets; 
classifying, by the processing circuitry, the plurality of communication nodes into a plurality of groups based on the interference information, wherein the plurality of groups includes at least a first group and a second group, and any communication node classified into the first group has a higher degree of interference from a communication node that is not control targets than any communication node classified into the second group; 







deciding a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either group of the first group or the second group;

 and deciding a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
16. The communication control method according to claim 15, wherein the plurality of groups correspond to an order in which the radio resource is decided.
16. The communication control method according to claim 15, wherein the plurality of groups correspond to an order in which the radio resource is decided.
17. The communication control method according to claim 15, wherein the second group is decided after the first group.
17. The communication control method according to claim 15, wherein the second group is decided after the first group.
18. A non-transitory computer readable medium storing computer executable instructions which, when executed by processing circuitry of an information processing device, causes the information processing device to: provisionally set a radio resource allocable to each communication node of a plurality of communication nodes that are control targets; 

acquire interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of the plurality of communication nodes; 



classify the plurality of communication nodes into a plurality of groups based on the interference information with respect to the plurality of communication nodes; and decide a radio resource allocable to each communication node of the plurality of communication nodes based on the provisionally set radio resources, 

wherein the plurality of groups includes at least a first group and a second group, a communication node classified into the first group has a higher degree of interference than a degree of interference of a communication node classified into the second group, 


and to decide the radio resource allocable to each communication node of the plurality of communication nodes, the information processing device is configured to decide a first allocation result, the first allocation result indicating the radio resource allocable to each of one or more communication nodes classified into one group of the first group or the second group, 

and decide a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
18. A non-transitory computer readable medium storing computer executable instructions which, when executed by processing circuitry of an information processing device, causes the information processing device to:





 acquiring interference information indicating an interference, from a communication node that is not a control target, with respect to each communication node of a plurality of communication nodes that are control targets;

 classifying the plurality of communication nodes into a plurality of groups based on the interference information, 






wherein the plurality of groups includes at least a first group and a second group, and any communication node classified into the first group has a higher degree of interference from a communication node that is not control targets than any communication node classified into the second group; 

deciding a first allocation result, the first allocation result indicating a radio resource allocable to each of one or more communication nodes classified into either group of the first group or the second group; 





and deciding a second allocation result based on the first allocation result, the second allocation result indicating the radio resource allocable to each of one or more communication nodes classified into another group of the first group or the second group, the another group being different than the one group.
19. The non-transitory computer readable medium according to claim 18, the plurality of groups corresponds to an order in which the radio resource is decided.
19. The non-transitory computer readable medium according to claim 18, wherein the plurality of groups corresponds to an order in which the radio resource is decided.
20. The non-transitory computer readable medium according to claim 18, the second group is decided after the first group.
20. The non-transitory computer readable medium according to claim 18, wherein the second group is decided after the first group.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/ Primary Examiner, Art Unit 2463